Citation Nr: 1628990	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent from February 23, 2001, through December 20, 2007, and in excess of 40 percent thereafter, for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity as secondary to a service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel



INTRODUCTION

The Veteran had active duty service from May 1978 to May 1998. 

These matters initially come before the Board of Veterans' Appeal (Board) from a January 2002 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted a 20 percent rating for lumbar disc disease, effective February 23, 2001 (the date the Veteran's claim for an increased rating was received).  The Veteran appealed. 

In August 2007, the Board remanded the case for further evidentiary development. In an April 2008 rating decision, a 40 percent rating was granted for lumbar disc disease, effective December 21, 2007.  Since such increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the April 2008 rating decision, service connection was also granted for radiculopathy of the left lower extremity, secondary to the low back disability and a 10 percent rating was assigned, effective April 12, 2004. 

The issues listed on the title page were remanded in September 2008 and March 2010 for additional development.  In the March 2010 remand directives, the Board noted the United States Court of Appeals for Veterans Claims (Court) ruled that a claim for a total rating for compensation based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the question of entitlement to a TDIU was raised by the evidence in this case, the claim for TDIU was added to the appeal.  In an October 2010 rating decision, the RO awarded entitlement to TDIU, effective from January 17, 2010 (the date after the Veteran was last gainfully employed as demonstrated by the evidence).  The Veteran did not appeal this rating decision and it is final. 

The Veteran raised additional issues of entitlement to service connection for bowel and bladder impairment and entitlement to service connection for a cognitive disorder.  In the September 2008, March 2010 and July 2013 Board decision and remands, these issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  To date, the AOJ has not adjudicated these issues.  These issues are again REFERRED to the AOJ for appropriate development and adjudication.

In a January 2014 rating decision, the AOJ granted service connection for radiculopathy of the right lower extremity as secondary to a service-connected low back disability, and assigned a 10 percent rating, effective September 11, 2013.

Additional VA treatment records have been associated with the Veteran's electronic record since the issuance of the last supplemental statement of the case; however the Board finds that the evidence added to the record is cumulative and, therefore does not require referral to the AOJ for initial consideration.


FINDINGS OF FACT

1.  From February 23, 2001, through December 20, 2007, the Veteran's low back disability was manifested by severe symptoms, with recurring attacks and with intermittent relief; however, ankylosis of the thoracolumbar spine and incapacitating episodes have not been shown, and the evidence has not shown any objective neurologic abnormalities associated with the lumbosacral strain, aside from bilateral radiculopathy of the lower extremities, which has been separately rated.

2.  From December 21, 2007, ankylosis of the thoracolumbar spine and incapacitating episodes have not been shown, and the evidence has not shown any objective neurologic abnormalities associated with the lumbosacral strain, aside from bilateral radiculopathy of the lower extremities, which has been separately rated.

3.  The Veteran's radiculopathy of the left lower extremity has resulted in no more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  From February 23, 2001, through December 20, 2007, the criteria for a 40 percent rating for a low back disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5293, 5010-5243 (2002), (2003).

2.  Beginning December 21, 2007, the criteria for a rating in excess of 40 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002), (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5293, 5010-5243 (2002), (2003), (2015).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.40, 4.45, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions, to include substantial compliance with the Board's prior remand directives.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Legal Criteria & Factual Background

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran's back disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code DC 5293 (2002) and DC 5243 (2015), which pertains to intervertebral disc syndrome.

For the entirety of the appeal period, 38 C.F.R. § 4.71a, DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's claim (i.e., since February 2001), effective September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The RO has notified the Veteran of all applicable regulatory changes and considered his claim under such regulations.  Specifically, the April 2008 rating decision provided the rating criteria in effect prior to September 2002, as of September 2002, and as of September 2003.  Therefore, there is no prejudice to him in the Board considering all applicable diagnostic codes. 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in DC 5243 discussed below.  38 C.F.R. § 4.71a, DC 5293 (2003), (2015). 

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, DC 5295 (2003).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, DC 5292 (2003). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (DC 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243. 

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

As indicated previously, this appeal also involves lumbar radiculopathy of the left leg.  In this regard, effective April 12, 2004, the Veteran was assigned a separate 10 percent rating for radiculopathy of the left lower extremity pursuant to DC 8520.  Such diagnostic code addresses the sciatic nerve.  The minimum 10 percent rating is warranted for incomplete mild paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

January 2001 private treatment notes show treatment for lumbar radiculitis with myofascial upper and lower back pain.  The Veteran received a nerve root injection for treatment of his lumbar radiculitis.  The Veteran described his pain as severe stabbing, aching, moderate shooting and stabbing intermittently, and as a 6.5/10.  

In April 2004, the Veteran underwent a VA joints examination.  The report cited an April 2003 X-ray, showing a moderate amount of stenosis of the left L4-5 intervertebral nerve root canal secondary to disc protrusion in the focal area and annular bulging.  Examination of the lumbar spine showed 4/4 Waddell sign, negative straight leg testing in the supine position, and 5/5 manual motor testing, with early give way secondary to symptom overlay and/or inconsistent subjective pain.  Range of motion testing showed forward flexion to 20 degrees when standing, but the Veteran could sit comfortably at 90 degrees of lumbosacral flexion.  He had extension to 5 degrees, and lateral bending of 20 degrees to the right and left.  The examiner stated that the Veteran showed no sensory deficit of the lower extremities in any measurable dermatome.  The assessment was positive MRI findings of annular bulge at the L4-5 level with greatly increased symptomatology when compare to the level of disability as well as inconsistent examination showing early give way with excellent motor findings of 5/5 on early examination, and no evidence that repetitive motion increased his back symptomatology.

An April 2004 EMG indicated evidence of a left L5 radiculopathy, with mild active denervation.

A December 2004 VA treatment notes shows follow-up care for an epidural steroid injection the Veteran had received for his lumbar radicular pain.  The Veteran reported continued pain down the posterior aspect of his left leg radiating to his heel.  He described the pain as throbbing, shooting, stabbing, sharp, cramping, gnawing, hot, burning, and aching, with a VAS of 5/10.

In June 2005, the Veteran had a simulator implant surgically placed in his back for his degenerative disc disease.

In December 2007, the Veteran underwent a VA examination, during which he reported constant, severe 7/10 pain, which radiated sharply in to his lower extremities, such that he could walk less than 100 yards.  He reported 7 days of prescribed incapacitating episodes due to his back disability in the last 12 months.  The Veteran stated he had daily flare-ups, resulting in 10/10 pain, lasting all day.  Range of motion testing showed flexion with pain to 30 degrees, extension with pain to 10 degrees, bilateral flexion with pain to 10 degrees, and right and left rotation with pain to 20 degrees.  Upon repetition, flexion was reduced to 20 degrees, extension to 4, and rotation to 10 degrees.  Examination of the lumbar spine was positive for spasm and tenderness.  Neurological testing was 5/5 and deep tendon reflexes on the left were 2/2.  Light touch was intact, and his gait was antalgic with a cane.  He was diagnosed with degenerative disc disease of the lumbar spine and spondylosis with radiculopathy of the lumbar spine.

The Veteran was again examined in January 2008 to assess his neurological function.  He did not report episodes of prostrating pain, but rather reported daily pain that is chronic.  He did not report numbness or weakness.  Ankle jerks, knee jerks and medial hamstring reflexes were 2+.  The examiner stated that there was evidence of a left L5 radiculopathy in the sensory examination only, and that otherwise the findings were of subjective chronic daily pain.

VA neurologic consultation reports dated in June 2010 and July 2010 show that the Veteran complained of increased symptomatology affecting his left leg and his prescription medication (gabapentin) for his radiculopathy was increased.

During a September 2013 VA spine examination, the Veteran reported flare-ups with pain so severe, which radiates down his leg, that he requires a wheelchair.  Range of motion testing revealed flexion to 30 degrees, with pain at 20 degrees, extension to 10 degrees, with pain, and right and left lateral flexion to 10 degrees, with pain.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran's functional loss was attributed to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Left paraspinal tenderness to palpation was present.  Abnormal gait due to guarding or muscle spasm of the spine was noted.  Deep tendon reflexes were hypoactive bilaterally for the knees and absent, bilaterally, for the ankles.  Sensory examination was normal, bilaterally, for the upper anterior thigh and knee, but decreased for the lower leg/ankle and foot/toes, bilaterally.  The Veteran was unable to perform the straight leg raising test.

Regarding the Veteran's left lower radiculopathy, such was noted to be mild; intermittent pain was absent and paresthesias and numbness were mild.  Overall, the radiculopathy was mild.  There were no additional neurologic abnormalities found.  He was noted to have intervertebral disc syndrome, but had not had any incapacitating episodes in the past 12 months.  He reported regularly using a crutch.  The Veteran has a related scar, which was not greater than 6 square inches.  He was diagnosed with lumbar spondylosis, degenerative joint disease and degenerative disc disease.

The Veteran also underwent a peripheral nerve examination in September 2013.  His left lower extremity was noted to experience moderate, constant pain, moderate paresthesias and/or dysesthesias and mild numbness.  Muscle atrophy was absent.  Deep tendon reflexes were absent for the left knee and ankle.  Sensory testing for the left upper thigh was normal; it was decreased for the left lower leg/ankle and foot/toes.  The left lower extremity nerves were noted to have mild, incomplete paralysis.    

A November 2013 opinion noted that the Veteran's myoclonus was related to psychotropic medication, and such had resolved with a medication change.  In April 2015, an independent medical opinion was obtained which noted that symptoms related to myoclonus of the lower extremities were absent during the Veteran's September 2013 VA examination.  In particular, it was noted that the examination was negative for foot dangles and drops, inappropriate and active movement of possible muscles and/or muscle groups below the knee and/or flexion of the knee with weakened or lost due to an upper motor neuron, central nervous system and/or brain condition.

II.  Analysis

Upon review of the evidence, and affording the Veteran the benefit of the doubt, the Board concludes that a 40 percent rating for the Veteran's low back disability is warranted for the entire appeal period.  In this regard, the Board acknowledges that there are three sets of rating criteria that may be applied in the instant case.  

First, with respect to the rating criteria governing intervertebral disc syndrome, as in effect prior to September 2002, the Veteran has a back disability with documented disc involvement, for which he reported severe pain, and received multiple injections and ultimately has a simulator implanted for pain relief.  Such is illustrated in the evidence above, which includes the timeframe between February 23, 2001, and December 20, 2007, and demonstrates severe symptoms, with recurring attacks and with intermittent relief, such that a 40 percent rating is warranted.  Accordingly, the Board is granting an increased rating of 40 percent from February 23, 2001, and December 20, 2007.

However, with respect to the timeframe above, and from December 21, 2007, the Board finds that a rating in excess of 40 percent is not warranted.  While the Veteran has intervertebral disc syndrome and has, at times reported recurring attacks, the Board notes that his assigned 40 percent rating contemplates intervertebral disc syndrome with severe symptoms, with recurring attacks with intermittent relief.   The Board notes that a 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  However, as the Veteran has been assigned separate ratings for his neurological impairment, assigning a 60 percent rating base on such would violate the regulations prohibiting pyramiding of benefits.  38 C.F.R. § 4.14.

Relevant to the rating criteria governing intervertebral disc syndrome as in effect as of September 2002 and September 2003, which is essentially the same, a higher rating for intervertebral disc syndrome is not warranted because the Veteran's symptoms did not require best rest ordered by a physician with treatment by a physician.  Moreover, as above, he has already been separately rated for neurological impairment.

Pertinent to the rating criteria in effect prior to September 2003 under DC 5295, the Board notes that a rating higher than 40 percent is not possible.  

Pertinent to the rating criteria in effect beginning September 2003, the Board notes that a rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, the Veteran had flexion to 30 degrees during the December 2007 and September 2013 VA examinations.

A.  Associated Neurological Impairment

As of September 2002 (and thereafter, to include as a result of the regulation changes in September 2003), separate ratings for orthopedic and neurologic impairments are available.  The Veteran is service-connected for left lower extremity radiculopathy, effective April 12, 2004, and right lower extremity radiculopathy, effective September 11, 2013.  The Board notes that right lower extremity radiculopathy was not confirmed by the evidence until September 2013.  Therefore, the Board finds that the Veteran has been separately rated for his neurological impairment at all pertinent times.

However, at no time during the appeal period has the Veteran's service-connected low back disability resulted in neurological impairment other than bilateral lower extremity radiculopathy.  In particular, the September 2103 VA examination noted the absence of bladder or bowel impairment.  

Moreover, the Board finds that the Veteran's radiculopathy of the left lower extremity on appeal warrants no more than a 10 percent rating as such is manifested by no more than a mild sensory and functional impairment.  In this regard, the evidence shows the Veteran has lodged subjective complaints of low back pain radiating down his legs, particularly the left leg; however, despite the Veteran's complaints, his neurological impairment has been deemed to be mostly sensory.  Furthermore, the September 2013 VA examiner described the Veteran's radiculopathy to be of "mild" severity.  Additionally, the Board notes that VA opinions were obtained in November 2013 and April 2015 to determine which neurological symptoms were due to the Veteran's radiculopathy and which were attributable to his mild myoclonus.  As such was deemed to have resolved by the time of the September 2013 VA examination, there are no additional symptoms from such obscuring the severity of the Veteran' radiculopathy, and further discussion of such is not required.  Therefore, the Board finds that the Veteran's functional impairment of the left lower extremity is no more than mild and a rating in excess of 10 percent for such is not warranted.

B. Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability and radiculopathy.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability with lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic lumbar strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the 40 percent rating assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected low back disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology.  Moreover, he has been assigned separate ratings for the associated neurological impairment caused by his back disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected low back disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

For the entire appeal period, a 40 percent rating, but not higher, for a low back disorder is granted.

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


